Exhibit 10.1

ATLAS PIPELINE PARTNERS, L.P.

8,000 CLASS C PREFERRED UNITS

 

 

Class C Preferred Unit Purchase Agreement

June 30, 2010

Atlas Energy, Inc.

Westpointe Corporate Center One

1550 Coraopolis Heights Road

Moon Township, PA 15108

Sirs:

Atlas Pipeline Partners, L.P., a Delaware limited partnership (the “Company”),
proposes, subject to the terms and conditions stated herein, to issue and sell
to Atlas Energy, Inc. (“Investor”) 8,000 12% Cumulative Class C Preferred Units
representing limited partnership interests in the Company (the “Preferred
Units”).

This is to confirm the agreement between the Company and Investor concerning the
purchase of the Preferred Units from the Company by Investor.

1. Representations, Warranties and Agreements.

 

  (a) The Company represents and warrants to, and agrees with, Investor that:

 

  (i) The Company has been duly formed and is validly existing in good standing
as a limited liability company under the Delaware Limited Partnership Act (the
“Delaware Act”) with full power and authority to enter into and perform its
obligations under this Agreement.

 

  (ii) The Company has all requisite power and authority to issue, sell and
deliver the Preferred Units in accordance with and upon the terms and conditions
set forth in this Agreement and the LP Agreement.

 

  (iii) As of the Closing Date (as defined in Section 3), the Preferred Units
will be duly authorized by the Company’s Second Amended and Restated Agreement
of Limited Partnership, as amended (the “LP Agreement”) and, when issued and
delivered to the Investor against payment therefor in accordance with the terms
hereof, will be validly issued, fully paid and non-assessable.

 

  (iv) This Agreement has been duly executed and delivered by the Company.



--------------------------------------------------------------------------------

  (b) Investor represents and warrants to, and agrees with, the Company that:

 

  (i) Investor is an “accredited investor,” as such term is defined in Rule
501(a) of Regulation D promulgated under the Securities Act of 1933, as amended
(the “Securities Act”). The Preferred Units are being acquired for its own
account, for investment and with no intention of distributing or reselling such
Preferred Units or any portion thereof or interest therein in any transaction
which would be a violation of the securities laws of the United States of
America or any state or foreign country or jurisdiction.

 

  (ii) Investor acknowledges and agrees that it has been provided, to its full
satisfaction, with the opportunity to ask questions concerning the terms and
conditions of an investment in the Company and has knowingly and voluntarily
elected instead to rely solely on its own investigation.

 

  (iii) Investor acknowledges and agrees that the Investor must bear the
economic risk of this investment indefinitely, and that the Preferred Units may
not be sold or transferred or offered for sale or transfer by it without
registration under the Securities Act and any applicable state securities or
Blue Sky laws or the availability of exemptions therefrom.

 

  (iv) Investor has such knowledge, sophistication and experience in business
and financial matters so as to be capable of evaluating the merits and risks of
the prospective investment in the Preferred Units, and has so evaluated the
merits and risks of such investment. Investor is able to bear the economic risk
of an investment in the Preferred Units and, at the present time and in the
foreseeable future, is able to afford a complete loss of such investment.

 

  (v) Investor understands that the Preferred Units are being offered and sold
to Investor in reliance upon specific exemptions from the registration
requirements of United States federal and state securities laws and that the
Company is relying upon the truth and accuracy of, and Investor’s compliance
with, the representations, warranties, agreements, acknowledgments and
understandings, which are true, correct and complete, of the Investor set forth
herein in order to determine the availability of such exemptions and the
eligibility of Investor to acquire the Preferred Units.

 

  (vi) Investor has all requisite power and authority to purchase the Preferred
Units in accordance with and upon the terms and conditions set forth in this
Agreement.

 

  (vii) This Agreement has been duly executed and delivered by Investor.

 

2



--------------------------------------------------------------------------------

  (viii) Investor understands that each certificate representing Preferred Units
shall be stamped or otherwise imprinted with a legend in substantially the
following form:

THESE SECURITIES HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION IN RELIANCE UPON AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE
OFFERED OR SOLD EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE
SECURITIES ACT OR AFTER RECEIPT BY THE COMPANY OF AN OPINION OF COUNSEL
SATISFACTORY TO THE COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED UNDER THE
SECURITIES ACT.

2. Purchase and Sale. Subject to the terms and conditions herein set forth, the
Company agrees to sell to Investor, and Investor hereby agrees to purchase from
the Company, 8,000 Preferred Units at a purchase price of $1,000 per Preferred
Unit.

3. Delivery and Payment for the Preferred Units. Delivery of and payment for the
Preferred Units shall be made at 6 p.m., New York City time, on June 30, 2010
(such date and time of delivery and payment for the Preferred Units being herein
called the “Closing Date”). Delivery of the Preferred Units shall be made to
Investor against payment by Investor of the purchase price thereof to or upon
the order of the Company by wire transfer payable in same-day funds to an
account specified by the Company.

4. Condition of Investor’s Obligations. The obligations of Investor hereunder,
as to the Preferred Units, shall be subject, in its discretion, to the condition
that all representations and warranties and other statements of the Company
herein are, at and as of the Closing Date, true and correct and that the Company
shall have performed all of its obligations hereunder theretofore to be
performed.

5. Successors and Assigns. Except as otherwise provided herein, this Agreement
shall be binding upon and inure to the benefit of the parties and their
respective successors and assigns. This Agreement is intended for the benefit of
the parties hereto and their respective permitted successors and assigns, and is
not for the benefit of, nor may any provision hereof be enforced by, any other
person.

6. Sole Agreement. This Agreement supersedes all prior agreements and
understandings (whether written or oral) between the Company and Investor, with
respect to the subject matter hereof.

7. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the Commonwealth of Pennsylvania.

 

3



--------------------------------------------------------------------------------

8. Execution in Counterpart. This Agreement may be executed by any one or more
of the parties hereto in any number of counterparts, each of which shall be
deemed to be an original, but all such counterparts shall together constitute
one and the same instrument.

[SIGNATURES APPEAR ON FOLLOWING PAGE]

 

4



--------------------------------------------------------------------------------

Upon the acceptance hereof by Investor, this letter and such acceptance hereof
shall constitute a binding agreement between Investor and the Company.

 

Very truly yours,

ATLAS PIPELINE PARTNERS, L.P.

By: Atlas Pipeline Partners GP, LLC,

Its general partner

By:  

/s/ Eric T. Kalamaras

Name:  

Eric T. Kalamaras

Title:  

Chief Financial Officer

Accepted as of the date hereof:

ATLAS ENERGY, INC.

 

By:   /s/ Matthew A. Jones

Name:

  Matthew A. Jones

Title:

  Chief Financial Officer

 

5